DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim to priority to Application No. PCT/IB2013/053919 filed on May 14, 2013 and to provisional Application No. 61/650,079 filed May 22, 2012. 

Status of Claims 
This Office Action is to further amend the claims by Examiner amendment, shown below. 

Claim Interpretation
Independent claim 1 recites “the peak cough flow parameter displayed for individual inexsufflations comprising an indication of an effectiveness of an individual inexsufflation at clearing secretions from the airway of the subject, the indication of the effectiveness quantifying a change in the peak cough flow parameter from one insufflation to a next insufflation;”, ln 20-23 where the displayed “indication of an effectiveness of an individual inexsufflation at clearing secretions from the airway of the subject, the indication of the effectiveness quantifying a change in the peak cough flow parameter from one insufflation to a next insufflation”, for the purpose of this Office Action, is interpreted as any graphical representation of the change in the peak cough flow parameter, i.e. a graph tracking the change in the peak cough flow parameter over time, the numerical change in the peak cough flow parameter from one insufflation to a next insufflation, an indicator representing a positive or negative change to the peak cough flow parameter from one insufflation to a next insufflation, a graphical depiction of a human lung gaining or losses size in accordance with the change in the peak cough flow parameter from one insufflation to a next insufflation, and any equivalent thereto.
Similar rational is applied to independent claims 6 and 11. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Brean on November 2, 2021.

The application has been amended as follows: 
Claim 5 currently recites "a metric storage module configured to determine and store information base on one or more generated output signals, wherein the information is stored on the electronic storage;", ln 5 shall now read --a metric storage module configured to determine and store the 

Claim 10 currently recites “further comprising determining and storing information based on one or more generated output signals”, ln 1-2 shall now read: --further comprising determining and storing the information based on the one or more generated output signals--.

Claim 14 currently recites “wherein presented information comprises", ln 2 shall now read: --wherein the presented information comprises--.

Claim 15 currently recites “further comprising means for determining and storing information based on one or more generated output signals", ln 1-2 shall now read: --further comprising means for determining and storing the information  based on the one or more generated output signals--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: prior art of record Kimm et al. (U.S. Publication No. 2011/0220107; hereinafter: “Kimm”) discloses an insufflating-exsufflating system comprising a pressure generator (32, 38; Fig. 1) configured to generate a pressurized flow of breathable gas for delivery to an airway of the subject (¶¶ 0023-0028); a subject interface (14, 28; Fig. 1) configured to guide the pressurized flow of breathable gas to the airway of the subject (Fig. 1; ¶¶ 0023-0028); sensors (34, 40; Fig. 1) configured to generate one or more output signals conveying information related to one or more parameters, wherein the one or more parameters include one or both of a gas parameter and/or a respiratory parameter (¶¶ 0023-0029, 0033; Examiner notes: Kimm discloses parameters that include gas flow, pressure, flow rate, concentration(s) of one or more analyses within the gas, a flow profile, and a pressure profile); an electronic display (22; Fig. 1; ¶¶ 0035-0036, 0058-0059) 
Kimm does not disclose the insufflating-exsufflating system comprising an interface module configured to control the electronic display to display the peak cough flow parameter for individual inexsufflations while the subject is receiving therapy, the peak cough flow parameter displayed for individual inexsufflations comprising an indication of an effectiveness of an individual inexsufflation at clearing secretions from the airway of the subject, indication of the effectiveness quantifying a change in the peak cough flow parameter from one insufflation to a next insufflation and wherein the control module is configured to cause the pressure generator to adjust one or more parameters of the pressurized flow of breathable gas based on determined peak cough flow parameters from a plurality of inexsufflations and wherein the parameter determination module is further configured to determine one or more aggregated parameters based on the one or more output signals, the one or more aggregated 
Similar rational is applied to independent claims 6 and 11. 

Prior art of record Palmer (U.S. Pub. No. 2011/0138311), Hill et al. (U.S. Patent No. 7,011,091), Parker et al. (U.S Publication No. 2007/0157931), and Younes (U.S. Patent No. 5,884,622) alone or in combination fail to remedy the deficiencies of Kimm. 
Therefore independent claims 1, 6, and 11, and claims by 3-5, 8-10, and 13-18 dependency, are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785